            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 1 of 14 PAGEID #: 26
                                                                                EXHIBITA




                                                   e
                         AFTAB PURE VAL
                HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                           November 9, 2020 04:44 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                             Hamilton County, Ohio
                              CONFIRMATION 1004435


           DANIEL WALTERS                                                      A 2003935
           vs.
   GENTHERM MEDICAL LLC



  FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH JURY
                          DEMAND
                                         PAGES FILED: 13




                                                       EFR200




E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 2 of 14 PAGEID #: 27
                                                                                EXHIBIT A




                                      IN THE COURT OF COMMON PLEAS
                                          HAMILTON COUNTY, OHIO

           DANIEL WALTERS                                              CASE NO.
           9011 Debbie Dr.
           West Chester, OH 45069                                      JUDGE:

                                         Plaintiff,

                                 V.                                    COMPLAINT FOR DAMAGES
                                                                       AND INJUNCTIVE RELIEF
           GENTHERM MEDICAL, LLC
           12011 Mosteller Rd.                                         JURY DEMAND ENDORSED
           Sharonville, OH 45241                                       HEREIN

                  Serve also:
                  Gentherm Medical, LLC
                  do Corp. Service Co. (Stat. Agent)
                  50 West Broad Street, Suite 1330
                  Columbus, OH 43215

                   -and-

                  Gentherm Medical, LLC
                  Corporate HQ
                  21680 Haggerty Road
                  Northville, MI 48167

                                         Defendant.


                 Plaintiff Daniel Walters, by and through undersigned counsel, as his Complaint against the

          Defendant, states and avers the following:

                                      PARTIES, JTJRISINCTION, & VENUE

              1. Walters is a resident of the city of West Chester, Butler County, state of Ohio.

              2. Defendant GENTHERM MEDICAL, LLC ("Gentherm") is an Ohio-incorporated business

                 that conducts business within the state. The events that give rise to the claims for relief in

                  this Complaint occurred at Gentherm's location at 12011 Mosteller Rd., Sharonville, OH

                  45241.




E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 1 A 2003935 / COMMON PLEAS DIVISION 1 IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 3 of 14 PAGEID #: 28
                                                                                EXHIBIT A




              3. Gentherm is, and was at all times hereinafter mentioned, Walters' employer within the

                 meaning of Family First Coronavirus Response Act ("FFCRA") 29 U.S.C. § 2620 et seq.,

                 R.C. § 4112.01(A)(2), and R.C. § 4113.52.

              4. Therefore, personal jurisdiction is proper over Defendant pursuant to Ohio Revised Code

                 §2307.382(A)(1), (3) and/or (4).

              5. Venue is proper pursuant to Civ. R. 3(C)(1), (2), (3), and/or (6).

              6. This Court is a court of general jurisdiction over the claims presented herein, including all

                 subject matters of this Complaint.

                                                         FACTS

              7. Walters is a former employee of Gentherm.

              8. At all times noted herein, Walters was fully qualified for and could fully perform the

                 essential functions of his job.

              9. Walters worked for Gentherm as a medical department technician from October 8, 2019

                 until Gentherm terminated Walters' employment on or about May 22, 2020.

              10. Walters is disabled due to his Hepatitis C diagnosis, of which Gentherm had notice from

                 early on in his employment and/or from his application for hire, placing him in a protected

                 class for disability. He was also perceived as disabled, discussed infra.

              11. Walters initially came to Gentherm after an interview with Leila Elliot (plant supervisor)

                  and an initial drug screen, which he passed.

              12. Brandon (LNU, supervisor) reviewed Walters' benefits and pay package and Mitch (LNU,

                 promoted to another site shortly before Walters' full start with Gentherm) helped Walters

                  complete his benefits documents.

              13. Walters saw a red flag quickly into his benefits review with Mitch (LNU).



                                                           2


E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 4 of 14 PAGEID #: 29
                                                                                EXHIBIT A




              14. Mitch (LNU) told Walters to elect not to get short-term disability leave as Gentherm

                 terminated employees who went off on the leave within two weeks of their application.

              15. Through the remainder of 2019 and into early 2020, Walters had few issues at work, only

                 really having trouble with using his PTO and receiving holiday pay around the holidays.

              16. In or around early February 2020, Walters came back late from a break_ Brandon (LNU)

                 approached him and told him to make sure he returned from break on time or else he could

                 get in trouble.

              17. Steve (LNU, medical department in hemostage 1 section) overheard Brandon (LNU)'s

                 statement and began insulting Walters to himself, loud enough that Walters could hear the

                 statements.

              18. Not wanting to rock the boat, Walters stayed silent about the insults and got to work.

              19. Later that day, Steve (LNU) was speaking with some of his work friends, Lowe (nickname,

                 actual name unknown), Daya (nickname, actual name unknown), and Lakim (nickname,

                 actual name unknown). Steve (LNU)'s was trying to get his friends angry at Walters too.

              20. Waiters, overhearing the comments about him, approached the group and tried to explain

                 that Brandon (LNU) was just trying to ensure no one got in trouble for being late back to

                 work. Steve (LNU) told Walters that he was about to "fuck it up" for everyone else.

              21. Walters told him "not to be a dick" about the situation, then Steve (LNU) got in his face

                 and aggressively told him not to speak to him. Steve (LNU) was threatening violence.

              22. Walters laughed and walked away; he did not want to get into a fight at work.

              23. Later, when talking to Brandon (LNU) about the situation, Brandon (LNU) mentioned to

                 Walters that Steve (LNU) had a history of causing issues at work.




                                                           3


E-F1LED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 5 of 14 PAGEID #: 30
                                                                                EXHIBIT A




              24. Walters, at Brandon (LNU)'s advice, then filed a written complaint/incident report with

                 Elliot. This was a protected whistleblower complaint and complaint of unsafe working

                 conditions caused by Steve (LNU).

              25. By in or around late February/early March 2020, Walters had repeatedly followed up with

                 Brandon (LNU) about his previous protected complaint.

              26. Steve (LNU) was called into the office and after he came out, screamed across Gentherm

                 complaining about "snitches."

              27. A few days later, Steve (LNU) approached Walters and gave an insincere apology.

              28. Walters, still wanting smooth sailing, accepted it and thought the situation was done.

              29. As time progressed, Steve (LNU) increased tension around him at work and continued

                 talking to his friends about how terrible Walters was for snitching.

              30. Steve (LNU) even mentioned at one point that Walters was "nothing but a drug addict."

                 This was false, and Walters did not appreciate the insult.

              31. Walters reported the insult to Brandon (LNU) and later wrote another incident report about

                  it. Notably, these were protected complaints of perceived disability discrimination — Steve

                  (LNU) was insulting Walters for the perceived disability of drug addiction.

              32. Shortly after, Walters received another write-up. Walters complained about this write-up,

                  saying it was retaliatory against his previous complaints — this was a protected complaint

                  of retaliation.

              33. In or around March 2020, the COVID-19 pandemic hit the United States and Ohio issued

                  a Stay-at-Home order for non-essential employees.

              34. After, Walters began suffering coronavirus-like symptoms and gave notice to Gentherm.




                                                           4


[-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 6 of 14 PAGEID #: 31
                                                                                EXHIBIT A




              35. Walters quarantined as required and was tested - both results were negative (the second

                 test was in or around May 2020).

              36. Walters suspected he was not positive with COVID-19, but that these were symptoms

                 associated with his disability.

              37. By early April 2020, Walters' symptoms had not subsided, so he was asked to quarantine

                 an additional two weeks. Walters provided a doctor's note to Gentherm notifying the

                 company of the same.

              38. Walters had to visit the hospital on a few different occasions through this time period, his

                  legs and ankles were swelling terribly, he suffered from repeated fevers, and he had trouble

                  standing for long periods as a result.

              39. In or around mid-May 2020, Walters reported his continued symptoms to Gentherm, but

                  said he still intended to come into work despite them.

              40. Brandon (LNU) told Walters he was not allowed to return to work with a fever, so Walters

                  continued his quarantine.

              41. Gentherm never provided information regarding paid ITCRA leave to Walters,

                  irrespective of time period.

              42. On or about May 13, 2020, Walters received his second negative COVID-19 test result and

                  sent it to Gentherm but received no response.

              43. Walters assumed that the company would tell him when to return, so he waited to hear

                  back. This continued through the remainder of the week.

              44. On or about May 18, 2020, Walters called into Gentherm asking when he was allowed to

                  return to work — he left a voicemail.




                                                           5


E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 1 A 2003935 1 COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 7 of 14 PAGEID #: 32
                                                                                EXHIBIT A




              45. On or about May 20, 2020, Walters finally heard back from Gentherrn's FIR department

                  (Corey LNU, female).

              46. Walters said he had sent in his work release but had not received any response.

              47. Corey (LNU) denied this, saying that Elliot had texted Walters that same evening

                  approving his return. This was false and Walters denied it.

              48. After some more back and forth, Corey (LNU) said to chalk the situation up to a

                  miscommunication and to return to work.

              49. Walters agreed, then Corey (LNU) told him he was on probation due to his attendance.

              50. Walters mentioned the repeated doctors' notes he had submitted to Gentherm, but Corey

                  (LNU) said that his doctors' notes didn't really matter.

              51. Walters denied seeing any agreeing policy in the employee handbook and denied he had

                  heard anyone tell this to him.

              52. Walters, still speaking on the employee handbook, then switched topics and asked about

                  Gentherm's response to his protected complaints about Steve (LNU) as the handbook said

                 harassment and discrimination were against Gentherm rules.

              53. Corey (LNU) asked what Walters meant, and Walters reiterated his previous verbal and

                 written complaints.

              54. Corey (LNU) said she could not discuss the conversation between Gentherm and Steve

                 (LNU), and Walters said he didn't care about the specific conversations, he wanted to know

                 what the discipline would be.

              55. Corey (LNU) said the company had handled it while Walters was out on leave.

              56. Walters said he was upset that Gentherm was taking no remedial action despite his

                 protected complaints. Notably, this conversation too was a protected action.



                                                           6


E-FILED 11/09/202004:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 8 of 14 PAGEID #: 33
                                                                                                   EXHIBIT A




              57. On or about May 24, 2020, Walters' employment was terminated citing his attendance.

              58. Defendant's termination of Walters was an adverse employment action against him.

              59. Defendant's purported reason for Walters' termination is pretextual.

              60. Defendant actually terminated Walters' employment in retaliation for his protected

                  whistleblower and/or workplace safety complaints, as well as discriminatorily against his

                  actual and/or perceived disabilities and/or in retaliation against his complaints of

                  discrimination.

              61. As a result of Defendant's acts and omissions above, Walters has suffered damages.

                COUNT I: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

              62. Walters restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              63. A clear public policy exists and is manifested in Ohio statutes, including R.C. § 4101.11

                  and/or § 4101.12, and/or administrative regulations, or in the common law, in favor of

                  providing workers with a healthy and safe work environment, and against terminating an

                  employee based on complaints of unsafe working conditions caused by violent employees.

              64. As set forth above, Walters repeatedly made reports to Gentherm about the unethical,

                  unlawful, and/or policy-violating behavior that was going on there, including unsafe

                  working conditions caused by Steve (LNU).

              65. Defendant's termination of Walters' employment jeopardizes these public policies.

              66. Defendant's termination of Walters' employment was motivated by conduct related to

                  these public policies_

              67. Defendant had no overriding business justification for terminating Walters' employment_

              68. As a direct and proximate result of Defendant's conduct, Walters suffered and will continue

                  to suffer damages.

                                                           7


E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 9 of 14 PAGEID #: 34
                                                                                EXHIBIT A




             COUNT II: VIOLATION OF OHIO WHISTLEBLOWER STATUTE R.C. 4 4113.52

              69. Walters restates each and every prior paragraph of this Complaint, as if it were fully

                 restated herein.

              70. As set forth above, Walters repeatedly made oral and written reports to Defendant about

                 unethical, unlawful, and/or policy-violating behavior including threats of violence from a

                 coworker.

              71. Walters repeatedly and consistently reported to Defendant what he reasonably believed to

                 be unethical and/or illegal conduct in the workplace in violation of the law and company

                 policies.

              72. In the alternative, Walters reasonably believed he was reporting unethical and/or illegal

                 behavior, in violation of the law and company policies, that constituted criminal acts that

                 threatened the public's health or safety.

              73. Walters verbally complained to Defendant regarding this conduct.

              74. Walters complained to Defendant in writing regarding this conduct.

              75. Waiters gave Defendant an opportunity to cure the reported misconduct_

              76. Defendant retaliated against Walters by terminating his employment based on his

                 complaints regarding this conduct.

              77. Defendant's termination of Walters' employment was in violation of R.C. § 4113.52.

              78. As a direct and proximate result of Defendant's conduct, Walters suffered and will continue

                 to suffer damages, including economic, emotional distress and physical sickness damages.

            COUNT III: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. 4112, et seq.

              79. Walters restates each and every prior paragraph of this Complaint, as if it were fully

                 restated herein.



                                                             8


E-FILED 11/09/202004:44 PM / CONFIRMATION 1004435 1 A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 10 of 14 PAGEID #: 35
                                                                                EXHIBIT A




              80. Due to his health issues described supra, Walters was disabled within the meaning of R.C.

                  § 4112.02_

              81_ Gentherm was aware Walters was disabled under R.C. § 4112.02_

              82. In the alternative, due to Walters' various health issues described herein, Gentherm

                  perceived Walters as disabled under R.C. § 4112.02.

              83. Walters' disabilities substantially impaired one or more major life activities under R.C. §

                  4112.02.

              84. Despite his disabling conditions, Walters was still able to perform the essential functions

                  of his job, with or without a reasonable accommodation.

              85. R.C. § 4112.02 provides that it is an unlawful discriminatory practice for an employer to

                  discriminate against an employee on the basis of the employee's disability.

              86. Gentherm terminated Walters' employment due to his actual or perceived disabilities.

              87. Gentherm violated R.C. § 4112.02 by terminating Walters because of his actual and/or

                  perceived disabilities.

              88. As a direct and proximate cause of Defendant's conduct, Waiters has suffered and will

                  continue to suffer damages.

                                            COUNT IV: RETALIATION

              89. Walters restates each and every prior paragraph of this complaint, as if it were fully restated

                  herein.

              90. During his employment, Walters complained of retaliation against his by removing job

                  duties due to his disability. This was a protected complaint.

              91. Within a few days of Walters' protected complaints, Defendant terminated his

                  employment.



                                                             9


E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 11 of 14 PAGEID #: 36
                                                                                EXHIBIT A




              92. Defendant's actions were retaliatory in nature based on Walters' protected complaint.

              93. Pursuant to R.C. § 4112.02 et seq., it is an unlawful discriminatory practice retaliate against

                 those who make protected complaints of discrimination.

              94. As a direct and proximate result of Defendant's acts and omissions, Walters has suffered

                  and will continue to suffer damages.

                       COUNT V: UNLAWFUL INTERFERENCE WITH FFCRA RIGHTS

              95. Walters restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              96. Pursuant to the FFCRA, covered employers are required to provide employees job-

                  protected paid leave for qualified medical and family situations related to the COVID-19

                  pandemic.

              97. Gentherm is a covered employer under the FFCRA.

              98. Walters was an employee eligible for FFCRA due to his severe health conditions (described

                 supra) and due to the duration of his employment.

              99. Gentherm intentionally terminated Walters' employment before his use of protected

                  FFCRA leave in order to interfere with his FFCRA rights.

              100.         During his employment with Gentherm, Walters was unable to receive FFCRA

                  benefits because of Gentherm's interference with his FFCRA rights.

              101.         Defendant unlawfully interfered with Walters' exercise of his rights under the

                 FFCRA in violation the FFCRA.

              102.         Defendant's refusal to provide Walters with information pertaining to FFCRA

                  leave and/or permit Walters to take FFCRA leave violated and interfered with his FFCRA

                 rights.



                                                            10


E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 12 of 14 PAGEID #: 37
                                                                                EXHIBIT A




              103.           As a direct and proximate result of Defendant's conduct, Walters is entitled to all

                  damages provided for in the FFCRA.

                                                 DEMAND FOR RELIEF

              WHEREFORE, Walters demands from Defendant the following:

                  a) Issue a permanent injunction:

                         .      Requiring Defendant to abolish discrimination, harassment, and retaliation;

                                Requiring allocation of significant funding and trained staff to implement all

                                changes within two years;

                      iii.      Requiring removal or demotion of all supervisors who have engaged in

                                discrimination, harassment, or retaliation, and failed to meet their legal

                                responsibility to promptly investigate complaints and/or take effective action to

                                stop and deter prohibited personnel practices against employees;

                      iv.       Creating a process for the prompt investigation of discrimination, harassment,

                                or retaliation complaints; and

                       v.       Requiring mandatory and effective training for all employees and supervisors

                                on discrimination, harassment, and retaliation issues, investigations, and

                                appropriate corrective actions;

                 b) Issue an order requiring Defendant to expunge his personnel file of all negative

                     documentation;

                 c) An award against Defendant for compensatory and monetary damages to compensate

                     Walters for physical injury, physical sickness, lost wages, emotional distress, and other

                     consequential damages, in an amount in excess of $25,000 per claim to be proven at

                     trial;



                                                             11


E-FILED 11/09/202004:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 13 of 14 PAGEID #: 38
                                                                                EXHIBIT A




                  d) An award of punitive damages against Defendant in an amount in excess of $25,000;

                  e) An award of reasonable attorneys' fees and non-taxable costs for Walters' claims as

                     allowable under law;

                  f) An award of the taxable costs of this action; and

                  g) An award of such other relief as this Court may deem necessary and proper.



                                                               Respectfully submitted,

                                                               is/ Matthew G. Bruce
                                                               Matthew Bruce (0083769)
                                                                       Trial Attorney
                                                               Evan R. McFarland (0096953)
                                                               THE SPITZ LAW FIRM
                                                               Spectrum Office Tower
                                                               11260 Chester Road, Suite 825
                                                               Cincinnati, Ohio 45246
                                                               Phone: (216) 291-0244 x173
                                                               Fax: (216) 291-5744
                                                               Email: Matthew.Bruce@SpitzLawFinn.com
                                                               Email: Evan.McFarland@SpitzLawFirm.com

                                                               Attorneys for Plaint Daniel Walters




                                                          12


E-FILED 11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 1 COMMON PLEAS DIVISION / IFOJ
            Case: 1:20-cv-00992-MWM Doc #: 3 Filed: 12/11/20 Page: 14 of 14 PAGEID #: 39
                                                                                EXHIBIT A




                                                JURY DEMAND

          Plaintiff Daniel Walters demands a trial by jury by the maximum number of jurors permitted.


                                                             Is/ Matthew G. Bruce
                                                             Matthew Bruce (0083769)




                                                        13


E-FILED11/09/2020 04:44 PM / CONFIRMATION 1004435 / A 2003935 / COMMON PLEAS DIVISION / IFOJ
